DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments, And/Or Claims
Claims 98-103 are pending and under examination.
Information Disclosure Statement
The Information Disclosure Statements (IDSs) filed on 4/9/2021 and 6/11/2021 have been considered. The crossed-out references of 6/11/2021 have already been considered in the IDS of 4/9/21. The crossed out reference of 4/9/2021 did not include the foreign reference, however this reference is considered in the IDS of 6/11/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 98-103 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 98-103 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission 
 In claims 98-103, use of the term C1ORF127 is incomplete without providing a proper amino acid sequence. Applicants must provide a proper name of the protein or if it is an unknown protein then the given name in relation to amino acid sequence must be provide so that the examiner can perform a proper search of the claim. 
Claim Rejections - 35 USC § 112-written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 98-103 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 The written description in this case only sets forth a method of reducing elevated blood glucose level in a subject having elevated blood glucose comprising administering 
The claims broadly encompass (a) any agent that increases the level of activity of C1ORF127 gene product or increases the level, activity or expression of the endogenous C1ORF127 or an agent that corrects any genetic defect in the subject causing aberrant expression or activity of the C1ORF127 gene product when administered to the subject and (b) a method of treating or preventing a disorder associated with elevated blood glucose in a subject comprising administering any agent that increases the level, activity, expression or secretion  or corrects a genetic defect in the subject causing aberrant expression or the C1ORF127. The claims do not require that an agent that increases the level, activity, expression or secretion or corrects a genetic defect in the subject causing aberrant expression or the C1ORF127 possess any particular feature or structure that may treat or prevent a disorder associated with elevated blood glucose in a subject.

In the instant case, the specification (on page 13-14 and 53-56) only adequately discloses an open reading frame protein C1ORF127 that comprises 684 amino acids and when administered in a subject reduces blood glucose level. The specification does not describe a genus of agents that comprises certain structure or characteristic that upon administering in a subject can increase the level, activity, expression or secretion or corrects a genetic defect in the subject causing aberrant expression or the C1ORF127. The specification does not disclose any agent that upon administering to a subject increases the level, activity, expression or secretion or corrects a genetic defect in the subject causing aberrant expression or the C1ORF127 and treats or prevents a disorder associated with high blood glucose. Chen et al. (IDS, WO 2017/060319) discloses a number of mRNAs that translates to a protein including C1ORF127 (see page 1, line 6). They teach these genes may have some role as LSD1 inhibitor for treating neoplastic diseases. However, the do not teach any agent that increase the 
Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1 "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.
Vas-Cath Inc. V. Mahurka, 19 USPQ2d 1111, states that applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  As discussed above, the skilled artisan cannot envision the detailed genus of “any agent including small and large molecules, mRNA, DNA, proteins, peptides or peptide mimetics that increases the level, activity, expression or secretion or corrects a genetic defect in the subject causing aberrant expression of the C1ORF127 and upon administering to a subject said agent treats or prevents a disorder associated with high blood glucose” and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of making a mutation. The compound itself is Fiers v.Revel, 25USPQ2d 1601 at 1606 (CAFC 1993) and Amgen v.Baird, 30 Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 148 at 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class.
Therefore, only a method of reducing the blood glucose in a subject in need thereof comprising administering C1ORF127 of amino acid sequence of SEQ ID NO: 2 to the subject, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 112-scope of enablement
Claims 98-100 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing blood glucose in a subject in need thereof comprising administering a C1ORF127 gene product of amino acid sequence of SEQ ID NO: 2 to the subject, does not reasonably provide enablement for a method of treating or preventing a disorder associated with elevated blood glucose levels in any subject comprising administering any agent that increases the level, activity, expression or secretion or corrects a genetic defect in the subject causing aberrant expression of the C1ORF127.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 

The instant disclosure fails to meet the enablement requirement for the following reasons:
The claims are broadly drawn to a method of treating or preventing a disorder associated with elevated blood glucose levels in any subject comprising administering any agent that increases the level, activity, expression or secretion or corrects a genetic defect in the subject causing aberrant expression of the C1ORF127.
The state of the prior art and the predictability or lack thereof in the art:
With regards to the preventing any disorder associated with elevated blood glucose levels in a subject comprising administering any agent that increases C1ORF127 or increases the level, activity, expression or secretion, or corrects a genetic defect in the subject causing aberrant expression of the C1ORF127, the specification does not disclose sufficient guidance or objective evidence that such agent would predictably prevent any disorder associated with elevated blood glucose levels in a subject comprising administering any agent that increases C1ORF127 in a patient need thereof. Chen et al. (IDS, WO 2017/060319) discloses a number of mRNAs that translates to a protein including C1ORF127 (see page 1, line 6). They teach these genes may have some role as LSD1 inhibitor for treating neoplastic diseases. However, the do not teach any agent that increase the level of C1ORF127 in a subject for treating diabetes or reducing hyperglycemia. The art does not teach any agent including 
The amount of direction and guidance present and the presence or absence of working examples: Given the teachings found in the art, detailed teachings are required to be present in the disclosure in order to enable the skilled artisan to practice the invention as claimed. These teachings are absent. The specification of pages (on page 13-14 and 53-56) only adequately discloses an open reading frame protein C1ORF127 that comprises 684 amino acids and when administered in a subject reduces blood glucose level. The specification does not any agent that can prevent any disorder associated with elevated blood glucose in a subject comprising said agent that increases the level, activity, expression or secretion of an endogenous C1ORF127 gene product. The art or the specification is devoid of any example where the administration of agent can prevent any disease associated with elevated blood glucose in a subject in need thereof.  Therefore, it is unpredictable how one of the skill in the art can practice the instantly claimed invention. 
The breadth of the claims and the quantity of experimentation needed: Due to the large quantity of experimentation necessary to prevent or even treat any disorder associated with elevated glucose comprising administering any agent that can increase the level, activity, expression or secretion of an endogenous C1ORF127 gene product  in a patient in need thereof, the lack of direction/guidance presented in the specification 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922.  The examiner can normally be reached on Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/GYAN CHANDRA/Primary Examiner, Art Unit 1646